Title: Enclosure: Estimate of the expense of necessaries for the meeting of the Seneca Indians at Tioga Octr 25. 1790., 25 October 1790
From: Pickering, Timothy
To: Washington, George

 

          
            4 barrels of Country rum 120 gall. @ at 3/.
            £ 18. 0.0
          
          
            Provisions for 200 Indians 12 days, including the supplies they must receive when going home, viz.
            
          
          
             3200 lbs. of beef @ 3 d.
            40. 0.0
          
          
             32 Cwts flour @ 15/.
            24.  . 
          
          
            A silver gorget & other trinkets
            10.  . 
          
          
            1 Cwt of tobacco & pipes
            2.10. 
          
          
            
            94.10.0
          
          
            Provisions & necessaries for T. Pickering, & Colo. Wilson, agent for Pennsylvania, & for the boatmen
            12.  . 
          
          
            Transportation of goods & stores from Philadelphia hire of boat & boatmen
            20. 0.0
          
          
            Pay of the interpreter
            12.  . 
          
          
            Contingences
            11.10. 
          
          
            
            £150. 0.0
          
        
